DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because figure 2, item 110 is referred as “MS” but in the specification it is referred as “UE”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
Specification
The disclosure is objected to because of the following informalities: 
P.21, Ln. 3, terms “LS or MMSE” were not defined
P. 47, Ln. 6 discloses, “a symbol demodulator 155”, it should be “a symbol demodulator 145”.
P. 68, Ln.1 discloses “Referring to FIG. 6”, the figure does not correspond to the subject the specification was describing.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 recites the limitation "the repetition" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US-20130286903-A1 to Khojastepour in view of WO-2012063351-A1 to Seki.

Regarding claim 1 Khojastepour teaches a method for estimating a self-interference channel by a communication device operating in a full duplex mode, the method comprising (P. 60, Lns. 13-17 discloses a method for estimating a self-interference channel by a 

Seki teaches... transmitting a reference signal through a resource distinguished by each antenna according to the amount of resource determined per each antenna (Page 1, last paragraph and Page 2, first paragraph, discloses transmitting a reference signal through a resource distinguished by each antenna according to the amount of resources determine per each antenna described as assigning R1-R4 reference signals corresponding to 1-4 antennas.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khojastepour by incorporating the teachings of Seki because the method and device the assigning or mapping of resources per antenna in any particular sequence also allowing the amount of resource to be allocated (Seki, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8 Khojastepour and Saki teach the method of claim 1, Khojastepour teaches wherein the communication device corresponds to a user equipment or a base station (P.60, Lns. 10-15, discloses wherein the communication device corresponds to a user equipment or other nodes).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US-20130286903-A1 to Khojastepour and WO-2012063351-A1 to Seki in view of US-20170223688-A1 to Chen.

Regarding claim 6 Khojastepour and Saki teach the method of claim 1, but do not teach...further comprising: storing information on an estimation result for the self-interference channel.

Chen teaches... further comprising: storing information on an estimation result for the self-interference channel (P.111, Lns.1-8, discloses storing information on an estimation result for the self-interference channel described as storing an estimated result obtained in the first self-interference channel estimation time slot).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khojastepour and Seki by incorporating the teachings of Chen because the method and device allow for the transmit to N antennas are put into K transmissions groups put into resource block for self-interference channel estimation and these resource blocks are allocated according to an actual requirement (Seki, P 83-84). The 

Regarding claim 7 Khojastepour and Saki teach the method of claim 1, but does not teach...wherein the self-interference channel is estimated using the reference signal received per each antenna.

Chen teaches... wherein the self-interference channel is estimated using the reference signal received per each antenna. (P.128, discloses the self-interference channel is estimated using the reference signal per each antenna described as receive end reconstructs self-interference based on a learned baseband reference signal as illustrated on Fig.5b for each antenna)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khojastepour and Seki by incorporating the teachings of Chen because the method and device allow for the transmit to N antennas are put into K transmissions groups put into resource block for self-interference channel estimation and these resource blocks are allocated according to an actual requirement (Seki, P 83-84). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 9, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US-20130286903-A1 to Khojastepour in view of WO-2012063351-A1 to Seki in view of US-20170223688-A1 to Chen.

Regarding claim 9 Khojastepour teaches a communication device of a full duplex mode for estimating a self- interference channel, the communication device comprising (P. 60, Lns. 13-17 discloses a method for estimating a self-interference channel by a communication device in full duplex mode (FDR)):  wherein the processor is configured to estimate the self-interference channel based on the reference signal (P.60, Lns. 15-30, discloses the estimating the self-interference channel based on reference signal described as pilot signals) but does not teach...a processor configured to determine an amount of resource to be used for estimating the self-interference channel per antenna; and a transmitter configured to transmit a reference signal through a resource distinguished by each antenna according to the amount of resource determined per antenna,

Chen teaches... a processor configured to determine an amount of resource to be used for estimating the self-interference channel per antenna  (P.128, discloses the self-interference channel is estimated using the reference signal per each antenna described as receive end reconstructs self-interference based on a learned baseband reference signal as illustrated on Fig.5b for each antenna)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khojastepour by incorporating the teachings of Chen because the method and device allow for the transmit to N antennas are put into K transmissions groups put into resource block for self-interference channel estimation and 

Seki teaches...a transmitter configured to transmit a reference signal through a resource distinguished by each antenna according to the amount of resource determined per antenna (Page 1, last paragraph and Page 2, first paragraph, discloses transmitting a reference signal through a resource distinguished by each antenna according to the amount of resources determine per each antenna described as assigning R1-R4 reference signals corresponding to 1-4 antennas.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khojastepour by incorporating the teachings of Seki because the method and device the assigning or mapping of resources per antenna in any particular sequence also allowing the amount of resource to be allocated (Seki, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Khojastepour, Chen, and Saki teach the communication device of claim 9, Chen teaches...wherein the self-interference channel is estimated using the reference signal received per antenna (P.128, discloses the self-interference channel is estimated using the reference signal per each antenna described as receive end reconstructs self-interference based on a learned baseband reference signal as illustrated on Fig.5b for each antenna).

Regarding claim 15 Khojastepour, Chen, and Saki teach the communication device of claim 9, Seki teaches...wherein the processor estimates the self-interference channel using the reference signal received per antenna (P.128, discloses the self-interference channel is estimated using the reference signal per each antenna described as receive end reconstructs self-interference based on a learned baseband reference signal as illustrated on Fig.5b for each antenna).

Regarding claim 16 Khojastepour, Chen, and Saki teach the communication device of claim 9, Khojastepour teaches...wherein the communication device corresponds to a user equipment or a base station (P.60, Lns. 10-15, discloses wherein the communication device corresponds to a user equipment or other nodes).

Allowable Subject Matter
Claims 2-5, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR-20160023666A discloses self-interference and Base Station hardware as it pertains to claim 1, KR-20100088555-A to Ihm as it pertains to the transmission of reference .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476